 326DECISIONSOF NATIONALLABOR RELATIONS BOARDBrighton CorporationandRichard A. Barker andGeneP.Huff.Cases9-CA-4141-1and9-CA-4141-2November 20, 1967DECISION AND ORDERBy MEMBERS FANNING, JENKINS,AND ZAGORIAOn August17, 1967,Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-tices.Thereafter,the Respondent filed exceptionsto the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner's Decision, the Respondent's ex-ceptions and brief,and the entire record in this case,and hereby adopts the findings,conclusions, andrecommendations of the Trial Examiner.'8(a)(1) and (3) of the Act by discharging Huff and Barkeron November 25, 1966, and December 14, 1966, respec-tively. The complaint also alleges that Respondent inde-pendently violated Section 8(a)(1) of the Act by othercoercive conduct. In its answer Respondent denies thecommission of any unfair labor practices.A hearing was held before me in Cincinnati, Ohio, onApril 13 and 14, 1967. At the close of the hearing oral ar-gument was waived and the parties were given leave tofile briefs which were received from the General Counseland Respondent.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation, is engaged in thefabrication and distribution at wholesale of various typesof metal tanks and vessels. At the time of the eventsmaterial herein, Respondent had two plants. One, knownas Plant 1, was located on State Avenue in Cincinnati,Ohio, where the events involved occurred, and the other,known as Plant 2, was located at Sharonville, Ohio.'During the year prior to the issuance of the complaint, arepresentative period, Respondent sold goods and materi-alsvalued in excess of $50,000 which were shippeddirectly from its plants to points outside the State of Ohio.Respondent concedes and I find that Respondent is anemployer engaged in commerce within the meaning of theAct and that assertion of jurisdiction herein is warranted.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,referredto herein as the Union,is a labor organization within themeaning of Section 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Brighton Corporation,Cincinnati,Ohio, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.'Under the established policy not to overrule a Trial Examiner's credi-bility findings unless a clear preponderance of all relevant evidence con-vinces us that they are incorrect, we find no basis for disturbing the credi-bility findings in this caseStandard Dry Wall Products, Inc ,91 NLRB544, enfd 188 F 2d 362 (CA 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant tocharges filed in these cases on December 28 and 30,1966, by Richard A. Barker and Gene P. Huff, a con-solidated complaint issued on February 28, 1967. Thecomplaint alleges that Respondent violated SectionIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Independent Violations of Section8(a)(1)1.In early October, the Union began to attempt to or-ganize the employees at Respondent's State Avenueplant.On October 12, during the lunch period at theplant, employee Richard Barker solicited signatures onunion authorization cards from employees about a blockaway from the plant.On that day Foreman Hensler asked employee Nor-man Fowler at his work station, "What's this I hear aboutthe men wanting to get a Union in here?" Fowler repliedthat he had just heard about it that morning himself.Hensler responded that he did not see why they wanteda union because he and his relatives had never neededone.2Approximately 2 weeks before the hearing in this case, the StateAvenue operations were moved to a new plant in Sharonville.2Fowler whom I have credited so testified Hensler conceded that hediscussed the Union with Fowler but testified that he did not ask Fowlerabout the Union However,Hensler alsotestified that the subject was"naturally brought up," and that he could not say who started the conver-sation In the light of Hensler's vagueness and uncertainty as to the originof the conversation,Ifind his denial that he questioned Fowler less thanconvincing168 NLRB No. 45 BRIGHTON CORPORATIONThe complaint alleges that Hensler in this conversationunlawfully interrogatedFowler.AlthoughHensler'squestion and comment in isolation might be deemed tofallbeyond the proscription of the Act, in view of thenumber of coercive incidents during the period which fol-lowed, some of which directly involved Fowler and whichincluded threats to his employment, as set forth below, Ifind that Hensler's interrogation of Fowler violated Sec-tion 8(a)(1) of the Act as alleged.2.On the next day, October 13, Union Representa-tives Fred Sohmer and James Sprotts went to the StateAvenue plant at the close of work and stood on the side-walk at the employees' entrance to the plant passing outorganizational leaflets to employees as they left work.While they were so engaged, Respondent's president,Paul Hock, came out of another entrance to the plant andapproached where they were standing.Hock stopped one of the employees who had taken aleaflet, took the leaflet from him, and looked at it. Hockthen approached Sohmer and asked him who had told theunion representatives that they could pass out leafletsthere. Sohmer and Sprotts replied profanely, and SohmertoldHock he could call the police if he did not like it.Hock replied that unions were getting too strong andwere trying to run the country. Hock then stood near thedoor of the plant for several minutes where he watchedthe employees who were leaving the plant and told themnot to take leaflets. Some of the employees refused totake leaflets.Hock then left and reentered the plantthrough another door.3The complaint alleges that by the conduct of Hock indirecting employees not to take handbills on this occa-sion, Respondent violated the Act. Particularly as Hockremained to observe the employees as leaflets were of-fered to them, I find that his conduct on this occasion vio-lated Section 8(a)(1) of the Act."3.On the next day Respondent passed out a shortleaflet with employee paychecks in which it urged the em-ployees not to sign union cards, but pointed out that em-ployees had a right to join a union and that Respondentrespected that right. During that day, Foreman DonaldPrigge asked employee Patrick Finn, Jr., if he had signeda union card. Finn replied negatively. Prigge then saidthat he did not see why anyone would want to signbecause what the Company was giving them was betterthan what the Union could offer.5 The complaint allegesthat Prigge's interrogation of Finn was unlawful. In thecircumstances of this case, I agree.On the same day, Huff went to his foreman, Hensler,3The testimony is in conflict as to Hock's statement and actions afterhe approached the union representatives The version of Sohmer andSprotts, partially corroborated by Huff, was denied by Hock All of thewitnesses who testified about the incident had clear interest in the out-come of this proceeding I have credited Sohmer, Sprotts, and Huff, find-ing it implausible that Hock responded as meekly as he testified to theadmittedly belligerent response of the union representatives when heinquired about their presence outside the plantSeeThe Paymaster Corporation,162 NLRB 123, and the Trial Ex-aminer's Decision thereto, at 1285Finn, whom I credit, so testified without contradiction AlthoughFinn, in answering Prigge, denied signing a card, he had signed a carddated October 12, 1966, which was postmarked October 14, 19666Huff so testified without contradiction, and Hensler conceded thatHuff had approached him and told him that he had signed a union card.Ralph Schneider, who was in charge of the State Avenue plant, testifiedthat he had no knowledge of any union activity by Huff other than rumorswhich he had heard with regard to a number of employees and had327and told him that he wanted him to know that he hadsigned a union card. Huff added that even if he had notpreviously signed a card he would have done so becauseof stories the Company was spreading that employeeswho had previously worked for one of his former em-ployers were responsible for bringing the Union into theshop. Huff told Hensler he was going to do everything hecould to get behind the Union and push it all the way.Hensler replied that in his position he could say nothingagainst the Union but that he could tell him that in othershops where he had worked he had nothing but troublewith unions.e4.The State Avenue plant was divided into three ad-jacent rectangular work areas or bays. The first or northbay housed employees who worked under the supervisionof Harold Kaiser. The second or middle bay housed em-ployees who worked under the supervision of ForemanDonald Prigge. The third or Hamilton bay housed em-ployees who worked under the supervision of JosephHensler.' Barker's work area was in the forward portionof the middle bay near an opening between the first andsecond bays. Huff worked in the center portion of theHamilton bay. The three bays were separated by parti-tions broken by several doorways or openings. The men'sroom was located in the middle bay along the partitionwhich separated it from the Hamilton bay. Adjacent tothe men's room and next to an opening into the Hamiltonbay was a small break area with a Coke machine. In therear of the first bay was a stockroom where materials andsupplies were handed out to employees. In the rear of themiddle bay was a so-called pickle room. In the rear of thethird bay was polishing area. Employees from all threebays had occasion to use these facilities.Approximately one-third of the way back from thefront of the plant was a plant office built into the partitionbetween the first and second bays. Ralph Schneider,Respondent's vice president in charge of production andmanager of Plant 1, had his desk in this office. The officearea was elevated above the plant floor and had glass win-dows on all four sides from which the first and secondbays could be observed. Sometime before the eventsherein, the office window which faced the front of theplant and which overlooked Barker's work area had beencovered over with Masonite or similar material becauseitwas difficult to hear in the officeAbout 2 weeks after the union organizers appeared infront of the plant, a hole about 4 by 6 inches was cut in thecovering over the window, making it possible to seeBarker's work area from the office.8ignoredHowever, Hensler testified that he reported his conversationwithHuff about the Union to the plant superintendent I do creditSchneider's denial of knowledge of Hoff's union activities'Kaiser, Prigge, and Hensler are conceded by Respondent to be super-visors within the meaning of the Act8Schneider testified on direct examination that there had always beena small hole in the material covering the glass in his office which wassimply enlarged so that he could observe where his foremen were in casehe needed to send for them in an emergency Although he denied that hehad the hole cut so as to be able to observe Barker or any other employee,his cross-examination, in which he conceded that the original hole hadbeen blocked by grease for sometime before he had it enlarged and that aKlaxon which could normally be heard throughout the plant was used tosummon foremen, exposed his testimony on direct examination as highlysuspect. In view of these facts as well as the timing of the cutting of thehole and the proximity to the office of the area which could be seenthrough the hole, I do not credit his explanation. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDBarker also observed that after theunionactivitiesbegan there was a marked change in the frequency andnature of Schneider's appearances on the plant floor. Onthe morning after the leaflet distribution, Schneider en-tered the plant through the front entrance in the first bayand instead of going directly to his office as he usually haddone, he went to the middle bay and walked around thearea where Barker worked, standing there with his handsin hispockets and looking around for a few minutes.Schneider left but returned in about 15minuteswithouthis hat and coat and again walked around in the areawhere Barker worked without saying anything.Barker's duties required him to leave his work area anumber oftimesa day to get to various other parts of theplant.Although itwas not unusualfor him to seeSchneider in the plant at those times, after theunion cam-paign began he noticed that Schneider appeared with in-creased frequencywhen he left his workstation.Schneider frequently entered the stockroom when hewent to the employees' window for supplies. WhenBarker went to the machine shop to talk to an operatorperforming work on a job that Barker was also workingon, Schneider frequently appeared and looked at theoperator's work or talked to him. Barker noticed thatwhen he went to the pickle room or the polish room,Schneider also usually appeared, arriving shortly afterBarker did.On one occasion a week or two before Barker wasdischarged, Barker had been working in the middle bayalmost directly alongside the plant office. He left the areato go to the stockroom to get some welding rods and ob-served that Schneider arrived there soon thereafter andappeared to be looking around with his hands in hispockets. Barker left and returned to his work station bya circuitous route which took him past where he wasworking to the front of the Hamilton bay, through thatbay, back into the middle bay next to the break area, andto his work area. Barker observed Schneider followinghim as he traversed this route, and shortly after Barkerreturned to work he observed Schneider walking pastheaded toward his office from the direction that Barkerhad just come from.9After theunionactivities started, Barker and Huffstarted tomeetseveral times a day in the men's room.'oFrequently, when they met in the restroom, Kaiser en-tered shortly after them. According to Barker, for aperiod of about a week beginning a month after the unionactivities started, he noticed Kaiserstandingin the open-ing between the first and second bays several times a dayfor about 5 or 10 minutes at a time looking in hisdirection.''The complaintallegesthat by the above-described con-duct Schneiderengaged insurveillance of suspectedunion activities of an employee. I find from the above thatthe only rational explanation of Schneider's conduct inthe plant with respect to Barker lies in the suspectedunion activities of Barker. Although Barker's early unionactivities took place away from the plant and Respond-ent's representatives, the facts set forth below in con-nection with Barker's discharge and in connection withthe episode of interference next set forth below leave nodoubt that Barker was suspected of playing a leading rolein the union organizing activities. Accordingly, I con-clude that Barker was watched at work after the union ac-tivities started because of his suspected union activitiesand that this change in his working conditions was for thepurpose of interfering with hisunionactivities in violationof Section 8(a)(1) of the Act.5.On or about October 19, about a week after theunion activities began, employee Jess Johnson, whoworked in the middle bay under the supervision ofForeman Prigge, went to the first bay and asked ForemanKaiser if he could borrow a piece of equipment heneeded.Kaiser replied affirmatively, but as Johnsonstarted to walk away, Kaiser said that if it was for Barkeror one of the other "son-of-a-bitches" who belonged tothe Union to put it down and "get the hell back over toyour own side."Johnson told Kaiser he wanted it for him-self, and Kaiser let him takeit.12About a week later,Johnson again went into the first bay to borrow equip-ment and a similar incident ensued.13As the complaint alleges, Kaiser threatened that em-ployees would be granted or denied the use of equipmentin their work depending upon their allegience to theUnion, and Respondent thereby violated Section 8(a)(1).6.Sometime before October 26, a notice was postedon the plant bulletin board setting forth the averagehourly bonus for the year which was to be paid em-ployees, apparently in accord with an established prac-tice.Employee Thomas Turner evidently questioned thecomputation and had talked to other employees about it.One of the foremen reported Turner's statements toSchneider.On October 26, Turner was told by his foreman,Hensler, that he was wanted in Schneider's office. He andHensler went to Schneider's office where Schneiderspoke to him while Hensler remained present. Schneidertold Turner he had checked with his lawyer to determinethat it was all right to talk to Turner and proceeded to talkabout the bonus. Schneider told Turner that Turner wasdoubting the integrity of the Company for which he couldbe discharged. Turner asked Schneider if he was going todischarge all the employees because everyone seemed tobe talking about the bonus and the method of its computa-tion. Schneider then explained how the bonus was com-puted and told Turner that a notice on the bulletin board9These findings are based on the credited testimony of Barker, partiallycorroborated by that of Huff Although Schneider denied that he followedBarker around the plant or made a point of watching Barker, I have notfound his denial credible in the light of his incredible explanation forcutting the hole in the covering over the office window overlookingBarker's work station, the marked contrast between Schneider's assuredmanner during direct examination and his unconfident hesitant manner oncross-examination, not reflected by the cold transcript, and the reasonsexpressed elsewhere herein in discrediting his testimony in other respects.10Huff testified that if either one wanted to talk, he would motion to theother to join him at the restroom11Kaiser testified that he did not watch Barker and did not followBarker and Huff around the plant. In view of my findings otherwise as tothe credibility of Barker, Huff, and Kaiser, I do not credit Kaiser's deni-als.12 Johnson had signed a card at Barker's request outside the plant onOctober 12.10Although Kaiser denied making the statements attributed to him byJohnson, I believe that Johnson, who was still employed by Respondentat the time of the hearing, was not likely to have fabricated these incidents,and there is other evidence that Kaiser was both vocal and crude in ex-pressing his opposition to the Union BRIGHTON CORPORATION329would be changed. Turner asked Schneider if he wascalled to Schneider's office because of the bonus orbecause the Union was trying to get in. Schneider replied,"indirectly." Turner then volunteered that he had signeda union card but had not contacted any union men beforethat.Schneider responded, "That's perfectly all right,that's your privilege. I'm glad to know how you stand. '114The complaint alleges that Respondent violated Sec-tion 8(a)(1) by the conduct of Hensler in calling an em-ployee into Respondent's office and warning him to ceaseengagingin concerted activities with respect to changedworking conditions and in warning and threatening an em-ployee with discharge because of his sympathy towardthe Union. While it appears that Schneider rather thanHensler was the actor in events described with Hensler'srole restricted to that of a witness, the variance betweenthe allegations of the complaint and the proof is notfatal.15 In threatening Turner with discharge for doubtingthe integrity of the Company, even under Schneider'sversion, at the very least, Schneider warned Turnerbecause of reports that Turner attacked the computationof a bonus in talking to other employees. It is arguablewhether the activities of Turner reported to Schneider forwhich he reprimanded Turner were protected concertedactivities.16 However, it is unnecessary to decide whethera warning based solely on the reports of Turner's state-ments to other employees would have violated the Act.Schneider's concession that Turner was called to his of-fice indirectly because of the unionorganizingcampaignmakes it clear that Schneider viewed Turner's complaintabout the bonus as related to the union activities in theplant and sought by warning Turner to inhibit those ac-tivities.Accordingly, I find that Respondent violated Sec-tion 8(a)(1) by Schneider's conduct in warning Turner.7.About the same time, on October 27, as Barker wasgoing to the buffing area in the Hamilton bay, ForemanHensler stopped him and told him that he had to comethrough the area but not to talk to anyone about theUnion. Barker made no reply. 17The complaint alleges that Respondent violated Sec-tion 8(a)(1) by Hensler's instruction to Barker. There isno evidence that there was any rule in the shop prohibit-ing employees from talking to one another during workinghours, and there is no evidence of any other direct effortto prevent talk about the Union during working hours,although the surveillance of Barker during working hoursfound above would appear to have been designed to in-hibit such activities. Nonetheless, although an employermay maintain discipline during working hours, the at-tempt to bar Barker from talking about the Union inHensler's bay violated the Act under the circumstancesof the case. 1 88.On November 9, 1966, the day after the 1966 na-tional election,Kaiser approached employee NormanFowler at the Coke machineand askedFowler how hehad done in the election. Fowler replied that he had losthis first vote as Congressman Taft had been elected.Kaiser replied in obscene terms that he had voted for Taftto spite Fowler and his union. Kaiser then walked off. isThe complaint alleges that Respondent violated Sec-tion 8(a)(1) by Kaiser's remark to Fowler. In his brief,counsel for the General Counsel contends that vulgar anddisparaging remarks with regard to a union made in thepresence of several employees are unlawful. However,the cases on which he relies20 involve vilification of in-dividual employees who have engaged in union activitiesand are distinguishable.Ifind in Kaiser's remarks nomore than a crude expression of hostility of the Unionand not a violation of Section 8(a)(1).9.On November 11, Respondent mailed a two-pageletter to the employees at their homes, setting forth thereasons why it believed the employees should not supportthe Union and urging them not to sign cards.The complaint alleges that by this letter Respondent in-dicated that sympathy for the Union or acceptance of theUnion would result in serious adverse effect on the wel-fare of the employees at work, a change in working condi-tions, and a loss of employment thereby violating Section8(a)(1).Counsel for the General Counsel relies on the follow-ing portions of the letter:1)Union Membership costsyoumoney ....2)You will find that as a union member you havelittle voice in whether a strike is called or not ....3)....Generallyspeaking,you will find thatyour freedom to think and act for yourself is lost ....4) In most cases,friendly relations go out thedoor when the union comes in ....5)The most serious adverse effect upon your wel-fare comes from unions consistent opposition to theimprovement of productivity. Unions resistmanage-ment incentives to reduce time, to work to high effi-14These findings are based on the credited testimony of Turner.Schneider conceded that he called Turner to his office and told Turnerthat he was questioning the integrity of the Company, which they did notappreciateSchneider,whose testimony I have found other cause todoubt,denied that Turner asked whether he was called in because of theunion activity,but also testified that the subject of union activity mighthave come up. He testified that Turner volunteered that he had signed acard and things of that sort without any prompting from Schneider orHensler. Hensler,who testified as to other matters, was not questionedabout this incident.I find it implausible that Turner would have voluntari-ly disclosed the extent of his union activities at this time in these circum-stances unless Schneiderhad previouslyindicated that his union activitieswere a partial cause for Turner's call to his office I do not creditSchneider's uncorroborated testimony insofar as it conflicts with that ofTurner.15Cf.SpringfieldGarment Manufacturing Company,152NLRB1043, 1051.16 SeeOffner Electronics, Inc.,134 NLRB 1064;Indiana Gear Works,A Divisionof TheBuehler Corporation,156 NLRB 397,enforcement de-nied 371 F.2d 273 (C.A 7). Schneidertestifiedthat he actedon the basisof reports that Turner had said he was being cheated,and there is noevidence to show thatSchneider's information was erroneous.The meritsof Turner'scomplaintabout thebonus were not litigated.37Hensler denied thatthis incident occurred and deniedthat he evertalked to Barker about the Unionor union activities.Ihave creditedBarker whom I have otherwise found reliablein his testimony.18Witbeck's IGA Supermarket,155 NLRB 40,42;Ward Manufactur-ing, Inc,152 NLRB 1270. Cf.F. P. Adams Co., Inc.,166 NLRB 967.19This findingisbased onthe testimony of Fowler. According toFowler, therewere several other employees present but he did not knowwho they were.Kaiser denied that the conversationoccurred. I do not be-lieve that this incidentwas fabricated by Fowler whogenerally impressedme as a credible witness Kaiser on the otherhanddid not, and there isother evidenceto establishthatKaiser expressed his opposition to theUnion forcefullyand crudely.20Dairylee, Inc.,149NLRB 829, 836;The Rose Company,154NLRB 228. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDciency and to improve quality. Companies who haveappeased unions in these areas have found, to theirsorrow, that their costs rise so rapidly, they cannotcompete-result,loss of business and, therefore, lossof employment for you.6)Unions are always "promising"security....As management,we know that the union cannotdeliver these promises....And your jobs,now andin the past,have been secure because your manage-ment,NOT THE UNIONS,has worked hard ....7)Unions have not determined the wage rates.Thisis obvious since you are presently enjoying thehighest paid rates of any competitive shop in thearea. This has been available to you-without unionassistance ....Counsel for the General Counsel contends that para-graphs(6) and(7) of theletter were reasonably calculatedto create an atmosphere of futility to discourage supportfor the Union among the employees.21The contentionsare also made that the statements in paragraphs(2), (3),and (4)amounted to threats that employees would losesubstantial benefits if they chose to be represented by theUnion,22and that the implication of the entire letter isthat the Union could do no good for the employees and itschoice would lead to trouble,thereby interfering with em-ployee rights.23Upon consideration of the above-quoted portions ofthe letter taken in the context of the entire letter,I am notpersuaded that these statements or the letter as a wholeexceeded the bounds of free speech protected by Section8(c) of the Act.While there are some elements commonto this and the cited cases,the context,the specific state-ments, and the degree of aggravation in each case differs.The line which separates the impermissible from the law-ful is not always easily drawn,but I am satisfied thatdespite Respondent's other violationsof the Act, theletter here considered did not cross the line.10. In mid-November,Kaiser approached Fowler inhis department and told him that he had better keep hismouth shut about the Union or he was going to get fired.Fowler replied that he did not know why, and walkedoff.24As the complaint alleges, I find that Kaiserthreatened Fowler with discharge because of his sym-pathy toward the Union.2511. In early December,AlvinHock, Sr., Respond-ent's chairman of the board,approached employee J. C.Chitwood at his work area.Chitwood had signed anauthorization card for the Union. Hock said to him "Youforgot the favor I did for you."After a momentary pauseChitwood said "Oh yes.26Hock then said"You wer iahead and signed a union card." Hock started to walkaway,and then turned around and added,"Well it won'tdo you no good." Hock did not indicate how he knew thatChitwood had signed the card. Chitwood had not toldhim, but had told other employees he had signed a card.The complaint alleges that Respondent violated Sec-tion 8(a)(1) by the conduct of Alvin Hock, Sr., in accusingan employee of signing a union authorization card and notappreciating past favors. Hock's conduct in this incidentcreated the impression that Chitwood's union activitieshad been under surveillance and to that extent was viola-tive of the Act. There is also in Hock's remarks to Chit-wood the suggestion that future favors from Hock wouldnot be forthcoming because of Chitwood's having signeda card. However, Hock's favor to Chitwood to whichChitwood understood that the reference related appearsto have been outside the employment relationship, and Ido not find the incident sufficiently clear to conclude thatitcontained a threat of reprisal because of Chitwood'sunion activities.12.Also in early December,27 Fowler approachedPaul Hock as Hock was coming through the shop andtold him that he was getting annoyed because about everytime anyone said anything to him, they would say that hewas next to be fired or something like that. Fowler askedHock "How involved do you think I am in the Union?"Hock replied, "Well every time the union is mentioned,your name is brought up with it." Fowler responded thatitwas like the last time they had a little union trouble andHock believed the wrong people. Hock answered "Well,you can't have all angels, Norm," laughed, and walkedaway.2sThe complaint alleges that Hock thereby conveyed theimpression that he engaged in surveillance of the em-ployees' union activities. It is not controlling that Hock'sremark was prompted by Fowler's inquiry as to Hock'sthinking concerning his involvement in the Union.29Hock's reply went beyond the question asked by Fowler.From Fowler's testimony as a whole it is clear thatFowler was concerned over management's belief as to hisrole in the Union, and Hock's response was such as to in-crease his concern rather than dispel it. As Hock'sanswer came about in response to Fowler's questioningas to his thinking, his answer indicated belief in reports ofthe union activity of Fowler and not merely a disin-terested recitation of rumors coming to his attention fromsources not necessarily credited by him. In these ciircum-stances, the inference may be drawn that Hock, ratherthan seeking to allay Fowler's fears, sought to aggravatethem by conveying the impression that he had receivedcredible reports implicating Fowler in the union activi-ties. I conclude that Hock sought to create an impressionof surveillance of Fowler's union activities as alleged inthe complaint thereby violating Section 8(a)(1) of the Act.21CitingOrkin Exterminating Company of Florida,Inc.,152 NLRB83,9322CitingGraber Manufacturing Company, Inc.,158 NLRB 244.11CitingCleveland Woolens,a Division of Burlington Industries, Inc.,140 NLRB 87,94;Owens-Corning Fiberglas Corporation,146 NLRB1492, 1503;Sagamore Shirt Company d/b/a Spruce Pine ManufacturingCompany,153 NLRB 309.24Fowler so testified without contradiction25The allegation of the complaint is that Kaiser engaged insuch con-duct on or about December 5, 1966 The variance in date is not fatalHaynes Stellite Company,Division of Union Carbide Corporation,136NLRB 95, 98,108, set aside on other grounds 310 F 2d 844(C.A. 6)26According to Chitwood,he understood Hock to be referring to an in-cident some years earlier when Chitwood's lawyer had subpenaed Hock.27Fowler originally placed this incident at December 5, in response toa question of the General Counsel directing his attention to that date. Oncross-examination he first placed it at the first of November, but thentestified that it was after Huff was fired around December 1.28 Fowler so testified. Paul Hock denied that the conversation oc-curred. In the light of testimony relating to a similar incident involvingForeman Hensler, next described below, Fowler's testimony concerninghis refusal to help Huff in his work shortly before Huffs discharge, andhis uncontradicted testimony that Kaiser had earlier threatened him withdischarge, I conclude that at this time Fowler was concerned over rumorsthat he was going to be fired because of his union activities and that hesought reassurance that the rumors were unfounded I have creditedFowler.29Hotel Conquistador, Inc, dlb/a Hotel Tropicana,159 NLRB 1220. BRIGHTON CORPORATION33113About the same time, Fowler also asked ForemanHensler how involved he thought Fowler was in theUnion and commented that he was getting tired of the talkaround that he was to be the next one fired. According toFowler, he asked Hensler what he had heard about thatand Hensler replied that over the grapevine he had heardthe same thing, that Fowler was going to be fired. Henslertestified that Fowler had mentioned to him the talk in theplant that Fowler was going to be fired next, but he de-nied telling Fowler that he had heard the rumors.The complaint contains no allegation relating to this in-cident. In any event a finding of a violation based on thisincident would not result in any expansion of the remedywhich will be recommended for the violations foundherein.Accordingly, I find it unnecessary to reach anyconclusions based on this incident.30B.The Dischargeof Gene Huff1.The factsGene Huff started to work for Respondent in August1965. Huff had previous experience as a welder in as-sembly line work,but not in reading blueprints or in fabri-cation work. At the time of his hire he was interviewed atthe State Avenue plant and was asked to demonstrate hiswelding ability to Foreman Kaiser. After the demonstra-tion he was referred to the Sharonville plant and hiredthere as a submerged arc welder.31 Although some wel-ders were given tests by Respondent and certified, Huffwas never tested or certified. In September 1965, Huffwas given a 15-cent hourly increase.32Huff was given anadditional 5-cent hourly increase in December 1965 andwas told by Plant Superintendent Fischer that he wascoming along real well.33 In February 1966, Huff went toFischer and told him that he could get a better job el-sewhere. Fischer then told him that he had a wonderfulfuture with Respondent and that he would give him a 10-cent hourly increase immediately.34During the week of April 11, 1966, Huff was trans-ferred to the State Avenue plant and assigned to theHamilton bay under Foreman Hensler.35 A while afterhis transferHuff told Schneider that Fischer hadpromised him another increase. Schneider told him thatno such promise was made, but that he would give him anincrease to try to keep him satisfied. Huff askedSchneider how he could get to the top of the rate, andSchneider told him that his future increases would dependentirely upon his performance. Around October 1966,Huff received another 5-cent hourly increase.36After his transfer to State Avenue, Huff was assignedto work on the production of kettles. These were largesteam jacketed cooking vessels made for customers suchas Heinz, Campbell, and Frito-Lay. Huff was assigned towork with employee Thomas Turner who took himthrough the operation showing him how to read sketches,lay out four segments of the vessel in metal,get the metalsawed, punched, tacked, placed in jigs, and welded.37Huff worked with Turner for 3 or 4 weeks and thereafterworked alone on kettles until the union organizing cam-paign began.38Huff became aware of the union campaign throughBarker. He signed a union authorization card on October12, and thereafter he passed out five or six blank cards toother employees in the shop.39 As set forth above, on Oc-tober 14, Huff told Foreman Hensler that he had signeda card and that he was going to get behind the Union andpush it.A week or two after this conversation with Hensler,Huff wasassignedfor the first time to work by himself onthe fabrication of tanks and was given little further workon kettles thereafter.40Hensler brought him either a30The complaintalso allegesthatRespondentviolatedSection 8(a)(1)of the Act by Schneider's refusal onor about November 26, 1966, to pro-vide helpto an employee on the job because of the employee's union sym-pathies,and by Schneider's accusation on or aboutDecember 14, 1966,that an employee turnedthe sympathy of other employees away frommanagementtoward the Union The firstwould appear torelate to GeneHuff although the date stated in the complaint is after the date of hisdischargeThe secondrelates to statements by Schneider to Barker at thetime ofhis dischargeset forth below. As additional findings basedon theseallegationsof the complaintwould not alter the remedy to be based on theviolation otherwise found,Ifind it unnecessaryto consider furtherwhetherRespondent independentlyviolated Section8(a)(I) in theserespects" Submerged arc weldingperformed by Huffwas semiautomatic anddifferent fromthe weldingin which he wasexperienced.IZHuff testified that other employees were given increases at this time,but that a general increase at thattime was only 5 to 10 centsan hour anda portion ofhis increase was based on progress33Although Fischer testifiedthat he could not recall telling Huff he wascoming along real well or had a greatfuture withRespondent,he concededthat as a new plant manager at the timehe felt it necessaryto get the em-ployees on his side and praised and encouraged employees,includingHuff I credit Huff as to the wordsof encouragement given him byFischer34Huff testified thatFischer toldhim he would give him a further in-crease in3 or 4months ifhe stayed Fischer deniedpromising any later in-crease Schneidertestifiedthat whenhe checked with Fischer to see ifsuch a promise had been made,Fischer denied it Although Huff mayhave developedexpectations basedon Fischer's encouragement, I creditFischer's testimony that no promise was made35AlthoughSchneidertestified thatFischer, superintendent of theSharonville plant, told him that Huff was transferred because his weldingwas notup to qualityrequirements,Fischer's testimonydoes not supportSchneiderFischer testifiedthat he had many occasionsto discuss withHuff deficienciesinHuffs work at Sharonville but thatthe main reasonfor Huffs transfer was that they were short of work at the time There isno evidence thatHuff was ever told that he was transferred because ofpoor quality I do not credit Schneideras to the reasonfor Huffstransferbut credit Fischer'stestimony thatHuff wastransferredbecause he wasno longer needed at Sharonville11Huff testifiedthat this was a general increase and that it appeared tobe companypolicy to give an employeea raise every3 months if he wasprogressing'17The sawingand punching were doneby other employees Huffs pnn-cipal functionwas to weldthe four segments of the hemispherical vesselstogether after preliminaryfabricationof the segments had beencompletedHuff testifiedwithout contradiction that all kettles weresimilar exceptfor size38Huff's testimonyas to the natureof the work performed by him atState Avenueuntil the union activities beganwas corroborated by Turnerand not contradicted30There isno evidence to show whether or notthis activity was ob-served byany representative of Respondent40 Schneidertestifiedthat it was around September when it becamenecessary to assign some tankworkto the Hamilton department becausethe Hamilton engineering section was behind in itswork According toSchneider, in SeptemberHuff weldedsome flanges on a reactor tankwhich failed to achievefullpenetration as required and which wasreturnedto Huff forrewelding.Schneidertestifiedthat he told Huff at thetime thathis work wasnot up to quality andthat Huff did not ask him howthe job was to be doneHensler testifiedthat he firstassignedHuff to tankwork in early October There is evidenceinHensler'sand Fowler'stestimony as well as thatof Huff thatHuff had assisted other employeesin welding tanksbeforehe was assigned a completetank to fabricate. Thefirst tank job described by Schneiderand Hensler appears to bethat whichHuff worked on with moreexperiencedemployees Their testimony doesnot contradictHuffstestimonythathis first assignmentto fabricate a tankworking alone came after he had announced his prounion sympathies. 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDblueprint or sketches and told him that Schneider hadsent the job down for him.41 The job called for completefabrication of an oval tank. Huff told Hensler that he hadnever done anything like it before.42 Hensler told him tobe careful and to try to do a good job.Before receiving this assignment, Huff had been as-signed briefly to help on tank work either to holdsomethingin position for another employee or to weld buthe had never been given a complete job to lay out andfabricate by himself. No one wasassigned tohelp Huff orwork with him.At least for an inexperienced employee, tank work ismore difficult than kettle work, because it requires work-ing from blueprints, laying out work, and various kinds ofwelding, whereas kettle work is largely standardized.43Unlike tanks, after kettles are welded, the weld is groundand polished so that any pinholes or crevasses in the weldare revealed and the appearance of the weld is not impor-tant. Inexperienced employees were not usually assignedto work on tanks without help until they had worked ontanks with a top mechanic for from 6 months to a year.44After receiving the tankassignment,Huff askedHensler where to get the materials and what to do withthem. Hensler sent him to the stockroom where he wastold where the materials were and then told him to takethem to a roll man to have the shell of the tank rolled out.After the shell of the tank had been rolled, Huff soughtfurther assistance in laying out the location of the fittings.Hensler gave him verbal instructions, and Huff put thefittings on.Due to an engineering error for which Huff was notresponsible, the fittings had to be cut off and new fittingsinstalled. The welding required for the replacements washeliarcwelding which according to Huff he had neverpreviously done. Huff asked another employee, ClaggettMollett, to show him how to do it. Mollett started to helpHuff.Whileso engaged,Schneiderwalked by andwatched them for a few seconds. Schneider then wentover to Hensler, said something to Hensler, and pointedatHuff and Mollett. Schneider left and Hensler calledMollett away from Huff. After Hensler spoke to Mollett,Mollett walked away, and Hensler went to Huff and toldhim "Well,it's a one-manjob and you don't need two mento do it." Huff replied that he did not know anythingabout heliarc welding and asked how he was going tolearn.Hensler shrugged his shoulders and walked off.45Until this time Huff had been accustomed to ask otheremployees for help and it was accepted practice for themto give it.46Before he completed the job, Huff was told by Henslerthat he had exceeded the estimated time allowed for thejob.After the rework was performed, an inspection by thecustomer's inspector revealed that Huff's weld lacked fullpenetration and further rework was required. Schneidertold Huff that this was not the kind of work that Respond-ent turned out and that Respondent had been embar-rassedby the incident and lost prestige with thecustomer.47When Huff finished work on this tank, Hensler toldhim that he would see what else he had for Huff to do.Hensler went to Schneider's office and returned with ablueprint for another tank which required three fittings tobe laid out on its surface at angles to one another. Huffasked several employees in his department for help, butnone of them wanted to help him.48 He then went toHensler who gave him a verbal explanation of what wasto be done which Huff found unsatisfactory. Huff thentook the drawing to Barker in the middle bay and askedhim for help. Barker told him that during the lunch breakhe would try to help him and he did.While Huff was working on this tank Respondent'svice president, Alvin Hock, Jr., walked through the shop,looked at the tank, and told Huff the job was not up toquality. Huff asked him what he meant, and Hock repliedthat it was just what he had said, not up to quality. Huffsaid he did not understand it, that no one had complainedabout his welding before. Hock replied that the work wasnot up to Respondent's quality and that, if he expected tostay, he had better shape up and do better. After Huffcompleted this job, it was discovered that the fittingswere out of line. Schneider came to check the tank andtold Huff that the job and the welding looked sloppy andthat he would have to straighten the fitting up some way.Huff asked Schneider how to do it. Schneider told him touse his head and walked off.49Huff finished the second tank on the morning ofNovember 25, and was assigned to some minor work inthe department. About 5:15, Hensler came to him andtold him he had a nasty job to do. Huff asked what it was,and Hensler told him he had to let him go. Huff asked forthe reason and Hensler replied, "Well, you know Aldoesn't like your weld on a tank and he's pretty well upsetabout that. But the real reason is we just haven't got any"Schneider testified that he usuallyleft specific job assignments to theforeman, and thatthe foreman sometimes sought his assistance in pickinga job to suit the individual talents of an employee However, neitherSchneider nor Hensler testified as to Schneider's role in the determinationto assignthis job to Huff41Henslertestified that Huff nevercomplainedthathe was untrainedor neededhelp.Huff's testimonyto the contraryis detailedand far moreconsistentwith his lackof prior training and experience in tank work thanHensler's. I credit Huff.43Fowlerand Turner, bothof whomhad substantialexperience in thekettle department so testifiedAlthough Schneiderin his testimony soughttominimizethe difficultyof the tankwork, he did not contradict theirtestimony.44Turnerso testified without contradiction.41Turner testified that he observedthis incidentbut didnot hear whatwas said.Hensler and Schneiderdid not contradict Huff as to this in-cident, and no explanationwas offeredby Respondent for it46Fowler's testimony,as well as an undenied conversation betweenHuff and Paul Hock 6 to 8 weeks after Huff transferred to State Avenue,confirms that this was the practice. Although Hensler testified thatFowler told him before October that Huff had refused help when it was of-fered,Hensler did not deny that help was customarily given when askedfor47 Schneider so testified without contradiction Hensler with apparentreference to this job testified he told Huff at the time that his work wouldhave to improve and that Huff made no response48Huff so testified Fowler testified that he had refused a request fromHuff for help on this tank although he had not been instructed to refuse tohelp him, explaining that "I didn't actually understand what was going onand I didn't want to get any more involved than they had accused me ofbeing "99Huff so testified Schneider testified that the workmanship was tem-ble in appearance and that Huff took almost twice as long to complete thejob as had been estimated for it He testified that he told Hensler it was abad job but could not recall whether he spoke to Huff about it. I creditHuff as to this conversation. BRIGHTON CORPORATION333work for you to do here. We're all caught up, run out oforders."Huff, after looking around and noticing partsthat could be assembled in the kettle department said"Well, Joe, I know the reason that I'm getting the axehere," to which Hensler responded "Well, Buddy, I'vegot to follow orders just like you do and the job was put inmy hands."5oFor some time before Huff was transferred to StateAvenue all the employees at the plant had regularlyworked a 55-hour week and they continued to do so afterHuff was released.51 During the period that Huff workedon the two tanks, at least some of the other employees inthe department were working on kettles.522.ConcludingFindingsThe General Counsel contends that Huffs assignmentto fabricate tanks without assistance was designed to "setup" Huff for discharge in order to rid Respondent of aleading union adherent. There is substantial evidence tosupport that contention. At the outset of the organizingcampaign Huff identified himself to his foreman as avigorous supporter of the Union, and this fact was re-ported by the foreman to the plant superintendent. Byvariousactsof interference, some of which wereestablished by uncontradicted testimony, Respondentmade clear its hostility to the Union. After the union or-ganizing campaign began, Huff and Barker met occa-sionally in the plant to discuss union affairs and werewatched by Foreman Kaiser who frequently followedthem into the men's room. From the time of Huffstransfer to the State Avenue plant until the union organiz-ing campaign started, Huff's work on kettles had beensatisfactory, and Huff had only been assigned to a smallamount of welding work on tanks in conjunction withmore experienced employees who had performed all thelayout and fabrication work. Only after Huffs union ac-tivitiesbegan, he was first assigned to lay out andfabricate a complete tank. Although tank work was moredifficult than kettle work and inexperienced employeeswere usually assigned to work with experienced em-ployees on tanks for several months before being givencomplete tanks to fabricate, Huff was assigned tofabricate tanks without the assistance of any other em-ployee, in contrast to his assignment to work with Turnerwhen he first worked on kettles. Although assistance wasusually freely given by employees in the kettle depart-ment on request, when Huff sought and receivedassistance from another employee, Mollett, on one occa-sion, Huff was told by Hensler at the apparent directionof Schneider that Huff would have to do the job by him-self.Hensler discharged Huff at Schneider's directiontelling him at the time that the reason was that he had nomore work which Huff was capable of performing. How-ever, even though kettle work was apparently slack at thetime due to a bottleneck in Respondent's engineering sec-tion, there was some kettle work to be performed in thedepartment, and no reason appears why Huff was notgiven the available kettle work to perform. Moreover,even if there had not been enough kettle work for Huff,there is nothing to explain why Huff was not assigned towork with a more experienced employee on the tankwork in accord with customary practice until the normalflow of kettle work was restored. In his testimonySchneider stressed that the deficiencies in Huff's workwere at least in part in welding in which Huff had priorexperience.But the record shows that the weldingrequired on the tanks differed in important respects fromthat performed by Huff on the kettles or in his earlier em-ployment at Sharonville, and, when Huff sought help withthe welding from Mollett, he was denied it. AlthoughRespondent contends in its brief that Huff wasdischarged because he did not reveal sufficient ability andprogress in welding work to warrant his continued em-ployment, under both Hensler's and Huff's version ofHuffs discharge interview that reason was not assignedas the cause of his discharge at the time, and it would inany event appear no more persuasive than that assignedby Hensler at the time of the discharge.I conclude that the nature of Huffs work assignmentswas altered and Respondent deviated from its normalpractice of assigning inexperienced employees to workwith experienced employees on tank work in order tocreate an ostensible cause for ridding itself of an em-ployee who had declared his intention at the outset of theunion campaign to do everything he could to get behindthe Union and push it all the way.C.TheBarker Discharge1.The factsBarker started to work for Respondent as a welder atthe State Avenue plant in August 1962, with approxi-mately 12 years of prior experience. Barker was hired atthe rate of $2.45 an hour and at the time of his dischargewas receiving $3.65 an hour, the top rate paid in theplant.53Barker worked from blueprints, laid out hisown work, fitted it, and welded it. Much of his weldingwas required to pass X-ray tests.Barker made the initial contact with the Union whichled to the organizational campaign at the plant and on Oc-tober 12, during the lunch break, passed out authoriza-tion cards to a number of employees on the street aboutablock away from the plant.54 Barker signed anauthorization card.55As set forth above, shortly after theunionactivitiesbegan, Schneider began to follow Barker around the plantwhen he left his work station, and Kaiser began to followBarker and Huff into the men's room when both wentthere.On one occasion, shortly after Barker injured his'°Huff so testified.Henslertestified that he merely told Huff that hehad no more work that Huff was capable of performing and that Huff justshrugged his shoulders and left.51Fowler who also worked in the kettle department requested extratime off on Thanksgiving weekend which was denied by Hensler becausethey had work to get out Thanksgiving fell on the day before Huff wasreleased Fowler could not recall what job he was working on at the time.52Huff so testified and there is no evidence to the contrary51 Barker testified without contradiction that usually it took 5 years toprogress to the top rate, but that he reached it in 3 years Barker passedthe test given by Respondent for certification of its welders54 There is no evidence that these activities were observed by any com-pany official.55 Barker testified that he believed he signed the card about a day beforehe passed cards out to other employees. His card received in evidence,was dated October 11, 1966, but appears to bear a postmark of October3,1966 334DECISIONSOF NATIONALLABOR RELATIONS BOARDfoot in late October, Kaiser entered the men's roomrapidly and bumped into Barker. Because of this incident,a few days later, Barker asked for a meeting with Re-spondent'sPresidentPaulHock. The meeting wasarranged, and after Barker disclosed its purpose, PaulHock called Vice President Alvin Hock, Jr., into themeeting.56Barker told them that Kaiser had beenaggravating him quite a bit the past few days, and thathe would like them to get Kaiser off his "back." Barkercomplained that Kaiser had been ridiculing him and hisfamily and that Kaiser had come through the men'sroom door rapidly and bumped him.57 Alvin Hock re-sponded to Barker's complaint, and Barker registereddispleasure with the response.58 At this point discussionturned to conditions in the shop and whether or notBarker and the employees were satisfied with their jobsand working conditions.Alvin Hock asked Barker if he liked his job withRespondent. Barker replied that he did or he would not beworking there, but added that it seemed to him that theshop did not have the spirit that some shops had. Hocksaid he was not aware of this because he always felt theyhad good spirit in the shop. Barker replied that Hock wasnot down there among the men and did not hear some ofthe things that were said. Paul Hock said that he thoughtthe men were satisfied with their wages and working con-ditions and he did not understand what all the trouble inthe shop was about. Barker replied that the wages werepretty good, but that the men wanted to have a pensionplan and a break in the morning and afternoon. AlvinHock asked Barker why his committee did not ask for it.Barker replied that it was not his committee and that themen referred to it as the Company's committee. Hocksaid that they had never had any complaints about it.Barker responded that the men had complained to himseveral times about it and had asked him to try to get onthe committee. Barker stated that the men had told himthat when they came up to talk to Alvin or Paul about araise, it was all cut and dried and the men had nothing tosay. Alvin Hock replied that it was not so and that he didnot believe that the committee said that. He added thatthe committee was a good committee and that when itcame up everyone talked. Barker replied that that was notwhat they told him.During this discussion Alvin Hock said he had been inthe shop and had talked to some of the men in the shop.He stated that he had not heard any complaints and didnot believe what Barker was saying. Barker asked him ifhe was calling Barker a liar. Alvin Hock replied that hewas not, but that he did not believe what Barker was say-ing.One of the Hocks stated that they imagined thatBarker did know what was going on in the shop but thatas management they knew some of the things that weregoing on also. The disagreement continued and Barkerfinally said that he could see that there was no point talk-ing to the Hocks about it because they were not going todo anything about it and that he might as well go back towork. Barker then left.According to Barker, at one point during the discussionof the views of the other employees, Paul Hock said hebelieved that the employees were very satisfied with theCompany and that Barker had started all the trouble inthe shop and was the one behind it. This statement wasdenied by both Hocks. It is clear from the testimony of allthree witnesses that there was an extended discussion ofthe feelings of other employees in the shop and substan-tialdisagreement between Barker and the Hocks, withBarker refusing to concede in the face of contradiction byboth Hocks. It is difficult to believe thatthe union or-ganizing campaign, which had been in progress for at least2 weeks at the time of this conversation, was not upper-most in the minds of all three participants in the conversa-tion when discussing the spirit and feelings of the men inthe shop. Barker's persistent adherence to his view thatthe employees were dissatisfied in this context stampedhim as one likely to be even more militant among the em-ployees than in this confrontation with managementwhich he had requested. While both Hocks consciouslyor subconsciously may have repressed recollection of re-marks made in the heat of argument with Barker, in thelight of the circumstances of this conversation as well asthe other events during this period, I credit Barker thatPaul Hock told Barker he believed that Barker was theone who started all the trouble in the shop.On Wednesday, December 14, 1966, near quittingtime, Foreman Prigge told Barker that Schneider wantedto see him in his office, and both went to Schneider's of-fice. Schneider told Barker he had an unpleasant task toperform and handed Barker his check. Barker askedSchneider why he was being discharged. Barker testifiedwithout contradiction that Schneider told him that it was"because of my attitude toward the management and thatIwouldn't speak to Alvin and Paul Hock when they werein the shop, and he also said that I was stewing up themen against the Company, that when I was in the shopyou could just feel the tension building up, and when Iwas not in the shop everything seemed to be very calm.That my attitude toward management was effecting mywork and that I had done a sloppy job on one job and Ihad a couple of accidents." Barker added that Schneidermentioned one job that Alvin Hock had reprimanded himabout, an accident which occurred when Barker was test-ing a tank, an injury received by Barker when a wire froma polishing brush had pierced his leg, and an injury to anewly hired employee while working with Barker.Evidence was developed as to the four incidents towhich Schneider referred. The first related to a job whichBarker had started in September 1966, but had to stopbecause of lack of material. This job involved putting astainless steel jacket on the head of a tank. About 3 weeksbefore Barker's discharge, Alvin Hock had questionedBarker in critical tones about the work he had done on the38Barker,Paul Hock, andAlvin Hock,Jr , all testified as to this meet-ingTheirtestimony was in harmony as to the rough outline of what wassaid but in conflict as to specific statements,as indicated below As mightbe expected in recounting a conversation that was more than momentary,each stated some details that were neither included nor denied in the ver-sions of the othersWhere their testimony is not in conflict,Ihave basedmy findings on a synthesis of the testimony of the threewitnesses" Barker conceded that he had had disputes with Kaiser before this oc-casion and that he and Kaiser did not get along Both Hocks testified thatBarker complained of being bumped in the locker room after work ratherthan in the men's room58According to Barker,AlvinHock said he did not believe that Kaiserhad bumped him or that Kaiser would do anything like that According tothe Hocks,Alvin Hock responded that Barker was taking it too seriouslybut that he would speak to Kaiser and, if anything had taken place, hewould be notified and action would be taken to eliminate any pressure onBarker if it existed BRIGHTON CORPORATION335tank. Barker replied that the head had been made wrongperienced employee, for 2 days. Williams turned the tankand had been bumped so much in its fabrication that aportion of it had become hardened and had developedhairline cracks making it difficult to get it properly placedand welded. Barker explained to Hock what he had doneon the job and told him that Prigge knew of the problems.Barker saw Hock talk to Prigge a few minutes later andheard nothing more about the matter until the day he wasdischarged. Barker testified without contradiction that hisproblems on the job were caused by improper fabricationof the jacket by another employee. 59The testing accident occurred on October 25, 1966.The test required the filling of a tank with water. and test-ing it for leaks under pressure. These tests were- per-and watched the rolls on which one end of the tank restedtomake certain the tank did not "walk" off them as itturned.After 2 days of work on this job Prigge trans-ferredWilliams to another job and assigned an employeewho had just started to work that morning to replace him.Barker told Prigge that the helper would have to have awelder's hood because he would have to stand on thetank, turn the chain, and watch Barker as he welded tomaintain the proper rate of turn to produce an acceptableweld. Prigge furnished a hood for the helper, and Barkerexplained to the helper what to watch for. They started towork with both Barker and the helper standing or sittingon top of the tank. In the first 15 minutes, the helperformed in the pickle area at the rear of the middle bay. frr- checked the rolls one or two times and they adjusted thea portion of the area which had formally housed a press,tank's position. Shortly thereafter, the tank lurched as itthere was a pit varying in depth from I to 3 feet. The pitturned. Barker became aware that the tank was beginningwas covered by 2 by 10 or 2 by 12 boards supported into turn too fast. He threw his welding gear and hood tothe center by a steel I-beam. Barker had placed the tankone side and stood up to see his helper falling off the tank,on one corner of the boards. When filled with water, theand the tank fell off the rolls. Barker stayed on the tanktank weighed about 1 ton. While Barker was filling theand was uninjured, but the helper had fallen on a piece oftank with water, two or three boards broke and the tankprotruding pipe from a nearby welding stand whichdropped, pinning Barker's foot against the wall and injur-penetrated his body and required his hospitalization.ing it.Schneider testified that Barker was responsible forThere is disputed evidence as to whether or not Barkersafety as well as other aspects of the job. He concededhad followed normal procedure in setting up the tank forthat he had observed the setup as he passed through thetesting.However, there is no evidence that he was repri-plant before the accident and that he had noticed nothingmanded for the incident at the time and, in view of my ul-unsafe about it but he did not specifically check the jobtimate disposition of Barker's discharge below, I find itfor safety. Schneider questioned Barker's judgment inunnecessary to decide whether, as Schneider testified,having the helper stand on the tank while it was turning,Barker had exercised poor judgment in placing so heavybut conceded that the job was performed in plain viewa vessel on the boards.where the man standing on the tank could be seen.Barker's injury from the wire brush occurred about aSchneider also conceded that he never told Barker he hadmonth before his discharge when he was working at adone anything wrong in connection with this job beforegrinderwith a wire brush attachment used to polishBarker was discharged.82welds. It was not uncommon for wires to be thrown fromthe brush as it rotated. Barker used a hood to protect hisface and eyes but on this occasion a wire was thrown andpierced his leg. Fischer, superintendent of Plant 2, hadreceived a similar injury when he was foreman. 60The injury to the newly hired employee occurred onNovember 7, 1966. Barker was working on a heavy stain-less steel cylindrical tank which had to be cut and re-welded. The tank which weighed 2 or 3 tons had anumber of projections from it. It was set up by Barker on,its side on rolls and a tripod so that it could be rotated asBarker worked on it. A second employee was assigned tooperate a chain and pulley arrangement to turn the tankat a rate matching the rate at which Barker worked withhis welding torch.After Barker set the job up, he called his foreman,Prigge, to check the setup. Barker expressed doubts as toits appearance, but Prigge told him that it was the onlyway it could be set up and instructed him to proceed withcare and to keep checking the setup.61 Barker worked onthe tank with the assistance of Williams, another ex-2.ConclusionsThe findings above leave little room for doubt thatRespondent knew that Barker was a leading proponent ofthe Union in the shop. While the Union was not men-tioned in express terms during Barker's meeting with PaulHock and Alvin Hock, Jr., in the context set forth above,it is impossible to construe Paul Hock's assertion thatBarker was the cause of all the trouble in the shop asanything but a charge that Barker was cause of the unionorganizing campaign.Schneider's statement to Barker of the reasons for hisdischarge, established by uncontradicted testimony ofBarker,also demonstrates Respondent'sknowledge ofBarker's unionactivities. Schneider told Barker that hewas being discharged, among other things, because of hisattitude toward management and because he was "stew-ing up" the men against the Company, adding that whenBarker was in the shop one could feel the tension buildingup and when he was not in the shop everything seemed to-5"OnlyBarker testified as to this incident."0OnlyBarkertestifiedwith respectto this injury"IBarker so testified Priggetestified that, before Barker started towork, heinstructed Barker to add some outriggers to the setupto steadyitandthat wasdone before Barker startedto workPrigge alsotestifiedthat he believed the setupwas safe when work started.82Apart from the above,evidence was introduced as to one other in-cidentwhichRespondent contends demonstrated Barker's attitudetoward his work. In August 1966, when Foreman Prigge was on vacation,another employee,Franz Ullman, was made acting foreman Accordingto Foreman Kaiser,shortly after Prigge's vacation started, Barker ap-proached him and said, "Boy they really scraped the bottom of the barrelwhen they got Franz to run this bay over here " Kaiser testified that hereplied that in his opinion,Ullman was a pretty good man and walkedaway Barker denied that he made the statement attributed to him byKaiser or that he thought he should have been made acting foreman 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe calm. On the record before me Barker's attitudetoward management could only have meant his supportto the Union and his "stewing up" the men could onlyhave meant his efforts to bring the Union into the shop orrelated concerted activity.63 Although further support forthe finding that Respondent had knowledge of Barker'sunion activities is not needed, it is found in the frequentsurveillance of Barker when he met Huff in the men'sroom, in Hensler's instruction not to talk to employeesabout the Union when in his bay, and in Kaiser's remarksto Johnson when Johnson borrowed equipment from himset forth above.The record also supports the conclusion that Barker'sdischarge was caused by hisunionactivities. Indeed,even if Barker's work had been deficient in the respectsclaimed, Schneider's statements at the time of Barker'sdischargewould strongly support the inference thatBarker's union activities were a substantial motivatingcause for the decision to discharge him. However, it isclear from the evidence that the alleged deficiences inBarker's work were merely makeweights brought forwardto bolster a decision to discharge Barker because of hisunion activity. Of the four alleged deficiencies mentionedby Schneider, the record shows that only one arguablycould be deemed a deficiency for which Barker was ac-countable. His alleged poor workmanship was defendedby him a few weeks before his discharge. There is noevidence to refute Barker's statement of the reasons whyhe was not at fault or to indicate that his explanation wasrejected when given. Nothing more was said to Barkerabout it until the day of his discharge. Similarly, Barker'sexplanation that the injury he received while working atthe polishing wheel was unavoidable is also unchallengedon the record, and he was not reprimanded for it duringthemonth between its occurrence and the date of hisdischarge.Although Respondent presented evidence relating tothe accident in which the newly hired employee was in-jured, that evidence does not indicate that Barker was atfault any more than Barker's testimony. Barker workedinplain view with a setup that had been approved.Although Schneider at the hearing criticized Barker'sjudgment in having the employee stand on the tank,Barker's testimony is uncontradicted that when he askedPrigge for a welding mask for the helper, he explainedhow he was going to proceed. Prigge supplied the maskand said nothing to Barker about the planned procedure.There is no evidence that Barker was reprimanded afterthisaccident.In these circumstances, Schneider'stestimony at most establishes that hindsight is better thanforesight, and the record as a whole establishes thatBarker was not deemed responsible for the accident at thetime it happened.There remains for consideration the tank accident inwhich Barker was injured. There is conflicting evidenceas to whether Schneider and Prigge saw the location ofthe tank before the test and whether employees had previ-ously been warned not to place heavy tanks on theboards. I find it unnecessary to resolve the disputedevidence, for like the other incidents on which Respond-ent relies, this accident happened several weeks beforeBarker's discharge, and Barker was not reprimanded forit.Assuming that he were at fault in setting up the tank fortesting on the boards, one would entertain grave doubtthat an employee of Barker's ability would be dischargedbecause of the accident without prior warning more thana month after the accident. When one considers that alongwith this accident three other stale incidents for whichBarker could not be deemed responsible were added instating the causes for his discharge, that all of these wereattributed to his attitude toward management, and that instating the reasons for his discharge Schneider alsocharged Barker with responsibility for "stewing up" themen and causing tension in the shop, the only reasonableinference to be drawn in the light of the other violationsfound herein is that the alleged deficiences in Barker'swork were mentioned by Schneider as makeweights tosupport a decision to discharge him because of his unionactivities.64Accordingly, I find that Barker's dischargeviolated Section 8(a)(3) of the Act as alleged in the com-plaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discriminated againstemployees by discharging Gene P. Huff and Richard A.Barker, I shall recommend that Respondent be orderedto offer them immediate and full reinstatement to theirformer or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered by reason of the discrimination againstthem, by payment to each of them of a sum of moneyequal to the amount he normally would have earned aswages from. the date of his discharge to the date of theoffer of reinstatement, less his net earnings, to which shallbe added interest at the rate of 6 percent per annum, in ac-cordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.As the Respondent has engaged in violations of the Actofdiversecharacter including the discriminatorydischarge of two of its employees, there exists a danger of63 In its brief Respondent points to Barker's alleged remark about theselection of Ullman as acting foreman in August and his conduct in com-plaining toPaul Hock and Alvin Hock, Jr , about Kaiser as evidence thatBarker was quick tempered and quick to take offense and indicative of anattitude and approach which seriously reflected upon his work Apartfrom other considerations, including the triviality and remoteness of theremark about Ullman, even if made,and the relationship of Barker's unionactivities to his conversation with the Hocks, neither his alleged remark toKaiser nor his meeting with the Hocks constituted "stewing up" of otheremployees which Schneider specifically mentioned.6'Whatever Barker's attitude and approach may have been, I rejectRespondent's contention that they caused Barker'swork to suffer to adegree which caused his discharge BRIGHTON CORPORATIONcommission of other and further unfair labor practiceswhich warrants that Respondent be ordered to cease anddesist from infringing in any other manner upon rightsguaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and the en-tire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent, Brighton Corporation, is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.By maintaining a watch over employees while atwork because of their suspected union activities, dis-criminatorily directing an employee not to speak to otheremployees about the Union, interrogating employeesabout their union activities, threatening employees withdischarge because of their union activities and sym-pathies, threatening to refuse to make necessary equip-ment available to employees because of their union activi-ties or sympathies, creating the impression that union ac-tivitieswere under surveillance, engaging in surveillanceof union activities, and discharging employees because oftheir union activities and sympathies, thereby discourag-ing membership in the Union, Respondent has engaged inand is engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and (3) and2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law, and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended, I hereby recommend that Respondent,Brighton Corporation, Sharonville, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Steelworkersof America, AFL-CIO, or any other labor organization,by discriminating in regard to the hire and tenure of em-ployees or any term or condition of their employment.(b)Maintaining a watch over employees while at workbecause of their suspected union activities.(c)Discriminatorily directing employees not to speakto other employees about a union.(d) Interrogating employees about their union activi-ties.(e)Threatening to discharge or otherwise discriminateagainst employees in the terms and conditions of theiremployment because of their union activities and sym-pathies.(f)Creating the impression that union activities areunder surveillance.(g)Engaging in surveillance of union activities.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassistUnited Steelworkers of America, AFL-CIO, orany other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage in any other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or337to refrain from any or all such activities, except to the ex-tent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment in accordance with Section 8(a)(3) ofthe Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Gene P. Huff and Richard A. Barker im-mediate and full reinstatement to their former or substan-tiallyequivalent positions without prejudice to theirseniority or other rights and privileges previously enjoyedand make them whole for any loss they may have sufferedby reason of the discrimination against them in themanner set forth in the section of this Decision entitled"The Remedy."(b)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its Sharonville, Ohio, place of business co-pies of the attached notice marked "Appendix."65 Copiesof said notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by theRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.6665 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "66 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read- "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL offer Gene P. Huff and Richard A.Barker reinstatement to their former or substantially 338DECISIONS OF NATIONALequivalent positions,without prejudice to theirseniority or other rights and privileges, and WE WILLmake them whole for any loss they may have suf-fered as a result of their discharge.WE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any otherlabor organization by discriminatorily dischargingand refusing to reinstate any of our employees or bydiscriminating in any other manner in regard to theirhire or tenure of employment, or any term or condi-tion of employment.WE WILL' NOT maintain a watch over employeeswhile at work because of their suspected union ac-tivities.WE WILL NOT discriminatorily direct employeesnot to speak to other employees about a union.WE WILL NOT interrogate employees about theirunion activities.WE WILL NOT threaten to discharge or otherwisediscriminate against employees in the terms and con-ditions of their employment because of their unionactivities and sympathies.WE WILL NOT create the impression that union ac-tivities are under surveillance.WE WILL NOT engage in surveillance of union ac-tivities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, to form labor or-ganizations, to join or assist United Steelworkers ofAmerica, AFL-CIO, or any other labor organiza-LABOR RELATIONS BOARDtion, to bargaincollectivelythrough representativesof their own choosing,and to engage in other con-certed activities for the purpose of collective bargain-ing or other mutual aid or protection,or to refrainfrom any and all such activities,except to the extentthat such rightsmay be affectedby an agreementrequiringmembership in a labor organization as acondition of employment in accordance with Section8(a)(3) of the Act, as modifiedby the Labor-Manage-ment Reporting and DisclosureAct of 1959.BRIGHTONCORPORATION(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686.